Citation Nr: 1617096	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-25 728	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent from December 8, 2004 to December 10, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 11, 2006 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date prior to December 11, 2006 for the grant of entitlement to basic eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the May 2008 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling effective December 8, 2004, and rated as 70 percent disabling effective December 11, 2006.  In the November 2008 notice of disagreement, the Veteran's representative expressed disagreement only with the initial 50 percent disability rating assigned from December 8, 2004 to December 10, 2006.  Accordingly, the Veteran did not appeal the assignment of a 70 percent disability rating for PTSD from December 11, 2006, and thus, that issue is not currently before the Board.


FINDINGS OF FACT

1.  From December 8, 2004 to December 10, 2006, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment was not shown.

2.  From December 8, 2004 to December 10, 2006, the Veteran's service-connected PTSD did not present an exceptional or unusual disability picture.

3.  It was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected PTSD throughout the appeal period. 

4.  The Veteran's claim for basic eligibility to Dependents' Educational Assistance (DEA) benefits is derived from his claim for a total disability rating based on individual unemployability (TDIU) and thus, both awards must share the same effective date.


CONCLUSIONS OF LAW

1.  From December 8, 2004 to December 10, 2006, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2015).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).

3.  The criteria for an effective date of December 8, 2004, but no earlier, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§  3.155, 3.400, 4.16 (2015).

4.  The criteria for an effective date of December 8, 2004, but no earlier, for entitlement to basic eligibility for DEA have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in December 2004, March 2006, and November 2006.  The Veteran was notified of the evidence needed to reopen and substantiate his claim of service connection for PTSD, the evidence needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, as the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD and entitlement to a TDIU have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Lay statements, service treatment records, VA treatment records, and Social Security Administration (SSA) records have been associated with the evidentiary record.  The Veteran has not indicated he has received any private treatment.  See, e.g., April 2005 Veteran statement. 

The Veteran was afforded a VA PTSD examination in March 2010.  The VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms, as well as the effects of the Veteran's PTSD on his daily living and his occupational functioning.  Accordingly, the Board concludes the March 2010 examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Increased Disability Rating for PTSD

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in 2015, this claim is governed by the DSM-5. 

However, the Board notes the DSM-IV was in effect during the time period currently on appeal.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

      Schedular Analysis

As discussed in the Introduction of this decision, the time period in issue is from the date of the grant of entitlement to service connection for PTSD, December 8, 2004, to December 10, 2006.

The Board initially notes that, in addition to PTSD, diagnoses of other nonservice-connected mental disorders are of record, to include major depressive disorder and a psychosis not otherwise specified.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected PTSD.  See, e.g., March 2010 VA examination report ("[I]t is not possible to accurately differentiate the effects of PTSD versus his other comorbid conditions on social/occupational functioning.").  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, his SSA disability benefits records, and the lay statements of record from the Veteran and his former wife, the Board finds that an initial disability rating of 70 percent, but no higher, from December 8, 2004 to December 10, 2006, is warranted.

First, the Board finds that the totality of the evidence of record indicates the Veteran's PTSD resulted in total occupational impairment during this period.  The Veteran's SSA disability records indicate the Veteran was last employed full time in June 2004.  See January 2006 SSA Office of Hearings and Appeals Decision; see also November 2006 VA Form 21-8940 (Veteran reports being unemployed since June 2004).  The Board notes that the Veteran's SSA disability benefits appear to have been granted with an emphasis on the effects of nonservice-connected residuals of a stroke; however, SSA deemed the Veteran's PTSD a "severe" impairment, and named PTSD as the secondary diagnosis for his SSA disability benefits.  See February 2006 SSA Disability Determination and Transmittal; January 2006 SSA Office of Hearings and Appeals Decision.

In October 2005, the Veteran underwent a medical examination by Dr. J.L.Z., an internal medicine physician, in conjunction with the Veteran's SSA claim.  At that time the Veteran reported decreasing memory.  Upon a review of systems, Dr. J.L.Z. noted the Veteran had difficulty with concentration and severe PTSD, as well as paranoid ideations and flares of severe paranoid activity.  A detailed physical examination was performed, but not a mental status examination.  However, Dr. J.L.Z. diagnosed severe depression with severe PTSD and paranoid ideations.  The physician stated the Veteran had cognitive and concentrative problems.  Dr. J.L.Z. further noted the report of the Veteran's then-wife that the cognitive and concentrative problems were an ongoing problem with regard to the Veteran's interactions, and that she essentially took care of all of the Veteran's complex day-to-day activities and financial matters.  Accordingly, the Board finds this examination report indicates the Veteran suffered cognitive and concentrative problems, to include memory problems, due to his PTSD.

The medical and lay evidence also indicate the Veteran suffered anger, irritability, and trust issues related to his PTSD, which affected his ability to work with others.  Upon the Veteran's December 2004 VA mental health intake evaluation, the Veteran reported having difficulty holing a job in the past secondary to his not getting along with others, and difficulties with trust.  In an October 2005 statement, the Veteran's former wife stated that she was afraid for herself and their grandchildren due to the Veteran's anger.  In a June 2007 statement, the Veteran reported that since his Vietnam service, he could not hold down a job for long because he would get angry, and could not get along with other people or supervisors.  In a September 2007 statement, the Veteran further explained that he had difficulty trusting people on the job, and that he always felt someone was trying to work against him.

In November 2008, the Veteran underwent a private vocational assessment by C.H.  C.H. noted the Veteran had completed high school, but had not completed any college, or further training.  See also November 2006 VA Form 21-8940.  C.H. noted the Veteran's employment history, which included jobs as a laborer in the construction industry and a steel plant, working in commercial and residential lawn care, and as a plumber's helper and maintenance worker.  The Veteran reported leaving his most recent employment as a plumber's helper and maintenance worker because of problems with anxiety and frustration, in that he would frequently lose his temper and suffered issues with paranoia.  The Veteran reported not being able to work more than a few days since 2004 because of issues with anxiety and frustration.  C.H. noted that during 2005, the Veteran's GAF scores fell to mostly below 50, with some episodes of improvement.  C.H. opined that based upon the Veteran's relevant work history of jobs of an unskilled or semi-skilled nature of a medium to heavy exertional demand category of work, his psychiatric history, and his restrictions related to his clinical GAF scores, the Veteran had been unable to sustain or maintain employment as a result of his service-connected PTSD since 2005.

The Veteran's VA treatment records indicate that in December 2004 and March 2005, the Veteran's GAF scores were reported as 55.  In May 2005, the Veteran's GAF score was 60.  These scores were suggestive of moderate symptoms.  However, beginning in June 2005, the Veteran's GAF score dropped to 49, and remained at 48 or 49 until March 2006, at which time the Veteran's GAF score was reported as a 54.  However, in August 2006, the Veteran's GAF score dropped to a 46, and remained a 46 in January 2007.  Accordingly, during the majority of the appeal period before the Board, the Veteran's GAF scores have been suggestive of serious impairment in social, occupational, or school functioning, such as being unable to keep a job.

After considering the totality of the evidence of record, the Board affords the Veteran the benefit of the doubt, and finds that he suffered total occupational impairment due to his PTSD during this time period.  The evidence indicates the Veteran has experienced memory problems, as well as cognitive and concentrative problems, which have been attributed to both his service-connected PTSD and his nonservice-connected residuals of a stroke.  The Board will afford the Veteran the benefit of the doubt, and find these impairments were attributable to his service-connected PTSD.  The evidence also indicates the Veteran has experienced anger issues, frustration issues, paranoia, anxiety, and a lack of trust when interacting with others, to include coworkers, and the GAF scores assigned by his treating VA mental health professionals mostly indicated serious impairment due to the Veteran's symptoms.  Due to these PTSD symptoms and their effects, the evidence indicates the Veteran has been unable to obtain or maintain employment since 2004.  Accordingly, the Board finds the totality of the evidence of record indicates the Veteran's service-connected PTSD caused total occupational impairment from December 8, 2004 to December 10, 2006.

However, the Board finds that the totality of the evidence of record indicates the Veteran's PTSD symptoms caused deficiencies in his social and family functioning during this time period, commensurate with a 70 percent disability rating, but total social impairment was not shown.

First, the evidence of record does not indicate the Veteran had much social interaction with people outside his family during this period, and indicates the Veteran's PTSD symptoms would cause difficulty in his ability to connect with or trust others.  Upon the Veteran's December 2004 VA mental health intake evaluation, the Veteran reported feeling detached and distrustful of others.  Upon a March 2005 psychiatry visit, the psychiatrist noted the Veteran exhibited avoidance behavior and was socially withdrawn.  See also Mary 2005 mental health progress note.  In June 2005, the Veteran reported that being around people would make him nervous and upset, and that most days he would stay around the house and watch television.  The Veteran's therapist noted that based upon the Veteran's description of his interactions with others, it appeared the Veteran had a low frustration tolerance.  Later in June 2005, the Veteran's therapist noted they discussed ways other than therapy for the Veteran to increase his activity level, such as visiting more often with family and friends.  During an August 2006 mental health visit, the Veteran's former wife reported the Veteran was getting somewhat paranoid and had problems trusting people.  Neither the medical or lay evidence of record indicates the Veteran engaged in any hobbies or social activities outside the home during this period, or indicates the Veteran had any significant friendships.

However, the evidence of record does indicate the Veteran was been able to maintain relationships with his family members during this time period, though his PTSD symptoms would cause strain.  Significantly, it appears the Veteran's former wife was a constant and supportive presence for the Veteran during this time period.  Upon the Veteran's December 2004 VA mental health intake examination, the Veteran reported being married to his second wife for six years.  Upon a March 2005 mental health visit, the Veteran reported his first marriage lasted eleven years before ending in divorce, and the Veteran currently lived with his second wife of nearly five years.  The Veteran's VA treatment records indicate the Veteran's wife would accompany him to appointments.  See, e.g., August 2006 VA mental health note.  Further, the Veteran's wife would help him manage his medications, as well as his complex day-to-day activities and all of his financial matters.  See, e.g., January 2007 VA mental health note; October 2005 Dr. J.L.Z. medical assessment.  

Further, the evidence of record indicates the Veteran maintained relationships with his adult son, his five grandchildren, and at least one aunt during this time period.  See March 2005 VA mental health note; December 2004 VA mental health intake examination.  In May 2005, the Veteran reported he and his wife kept three grandchildren during the day while their mother worked.  In January 2007, the Veteran reported to his psychiatrist that he would call and talk with his aunt, who would listen, understand, and advise him when he would recall lost relatives.  

However, the evidence of record also indicates that while the Veteran was able to maintain these family relationships, his PTSD symptoms did adversely impact them.  In March 2005, the Veteran reported irritability, especially toward his wife and son.  In an October 2005 statement, the Veteran's then-wife stated that after noticing the Veteran's behavior, she had become afraid for herself and their grandchildren due to the Veteran's anger and that he might harm them, and reported she had taken steps to remove guns and knives from the house.  In January 2006, the Veteran reported feeling better with decreased anger and irritability, but the Veteran's treating psychiatrist noted the Veteran's wife had removed all firearms from the home.  In August 2006, the Veteran's wife reported she was concerned because the Veteran was getting "snappy and angry" for minimal things, that he appeared not to pay attention, and was immersed in his own thinking.  The Veteran's wife also reported the Veteran was getting somewhat paranoid and had problems trusting people.  She stated, however, the Veteran was not dangerous.

Therefore, considering the totality of the medical and lay evidence of record, the Board finds that the Veteran was able to maintain relationships with his family members during this time period, to include his former wife, his adult son, his grandchildren, and an aunt.  While the Veteran's PTSD symptoms, such as his anger and irritability, did strain these relationships, the totality of the evidence of record does not indicate the Veteran experienced total social impairment.  Therefore, the Board finds the Veteran's social functioning from December 8, 2004 to December 10, 2006 more nearly approximated that contemplated by the 70 percent rating criteria.

Finally, although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board finds the Veteran's PTSD symptoms during this period, including their frequency, severity, and duration, more closely approximated those enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, not a 100 percent disability rating.  See 38 C.F.R. § 4.130. 

First, the Board notes the medical evidence of record indicates the Veteran suffered from auditory and visual hallucinations during this time period.  The Veteran reported hearing voices which would whisper, mumble, or call his name.  However, the Veteran consistently reported that he was not experiencing command hallucinations.  See, e.g., December 2006 mental health note; August 2006 mental health note; January 2006 mental health note; October 2005 mental health note; August 2005 mental health note.  The Veteran reported hearing these voices "at times," that they had "come and gone" over the years since his Vietnam service, and that he only experienced mild distress as he had "gotten used to" them.  See August 2006 mental health note; March 2006 mental health note; March 2005 mental health note; see also May 2005 mental health note (no hallucinations); March 2005 mental health notes (no hallucinations).  The Veteran also reported on three occasions he sometimes would experience visual hallucinations, which could include seeing people standing around the room, sometimes deceased family members, or things crawling around the room.  See, e.g., December 2006 mental health note; August 2006 mental health note; December 2004 mental health intake note.  However, the Board notes the Veteran's VA treatment records indicate the Veteran's intermittent auditory and visual hallucinations would occur when the Veteran was noncompliant with his prescribed medications.  See, e.g., January 2007 mental health note (Veteran reported not hearing the voices as often, or ignoring them, since he started taking his medication more consistently); December 2006 mental health note (not doing well since he ran out of medications); March 2006 mental health note (noting medication noncompliance); August 2005 mental health note (questioning Veteran's medication compliance).

During his December 2004 VA mental health intake evaluation, the Veteran also reported feeling like the evangelist on television was talking directly to him.  However, the Veteran stated he felt it was his "conscience," the VA psychiatrist noted the Veteran's reality testing was intact, and no delusional thinking was noted in subsequent treatment records.

Therefore, the Board finds the Veteran's auditory and visual hallucinations, and any possible delusions, were at most intermittent, were mild in nature and did not cause the Veteran much distress, and were mostly controlled with medication during this time period.  Therefore, the Board finds these systems were not of the frequency, severity, and duration as persistent delusions or hallucinations as contemplated by a 100 percent rating in the schedule of ratings for mental disorders, but instead more nearly approximated a deficiency in thinking as contemplated by a 70 percent disability rating.

Further, the Board notes the evidence of record indicates the Veteran experienced some suicidal ideation, as well as difficulties with anger and irritability.  During his December 2004 VA mental health intake evaluation, the Veteran reported occasional suicidal ideation, but never a plan.  The remainder of the evidence of record during this time period is negative for any indications of suicidal ideation.  Further, in December 2004 the Veteran reported a history of homicidal ideation when in an argument, but stated he experienced no recent or current homicidal ideation.  As discussed above, the evidence of record also indicates the Veteran struggled with anger and irritability.  In August 2005, the Veteran was transferred from his VA mental health appointment to the emergency room for stabilization, as the Veteran's treating psychiatrist indicated the Veteran was very angry from the beginning of his appointment, that he was yelling, pacing, and throwing his cane in what the psychiatrist described as a threatening manner, and the Veteran refused to calm down.  After being transferred to the emergency room, the Veteran's psychiatrist evaluated him again later, and reported the Veteran was then calm and cooperative, and reported stress due to his SSA and VA disability benefits claims being turned down.  The Veteran's psychiatrist expressed concern that it did not appear the Veteran was ordering refills of his psychiatric medications as often as he should if they were being taken as prescribed, but the Veteran stated he took his medication regularly.  The evidence of record also indicates the Veteran's anger and irritability was often directed toward his former wife and his adult son.  See, e.g., June 2005 mental health note (low frustration tolerance); March 2005 mental health note.  Beginning with her October 2005 statement, the Veteran's wife reported concern over the safety of their grandchildren and herself due to the Veteran's anger, and stated she had removed all guns and knives from the home.  However, upon an August 2006 VA mental health visit, the Veteran's wife reported the Veteran would get snappy and angry for minimal things and his anger was getting worse, but stated he was not dangerous.  

Accordingly, the Board finds the Veteran's one report of suicidal ideation at the beginning of his VA treatment; his report of past homicidal ideation; and his reports of anger and irritability, with a flare in August 2005 in response to stress and some concern of his then-wife about having firearms in the house, but considered with her report that the Veteran was not dangerous, more nearly approximates the suicidal ideation and the impaired impulse control contemplated in the schedule of ratings for mental disorders for a 70 percent rating, and not the persistent danger of hurting himself or others as contemplated for a 100 percent disability rating.

Therefore, the Board has considered the Veteran's claim, and the lay and medical evidence of record, and concludes that based upon the totality of the evidence of record, the Veteran's level of social and occupational impairment due to the symptoms of his service-connected PTSD warrant an initial rating of 70 percent, but no higher, for the time period of December 8, 2004 to December 10, 2006.  The Board finds total occupational and social impairment was not shown, and the evidence of record more closely approximates the criteria for a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, entitlement to an initial disability rating of 70 percent, but no higher, from December 8, 2004 to December 10, 2006 for PTSD is granted.

	Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's PTSD is manifested by nightmares, sleep impairment, low energy level, low appetite, flashbacks, intrusive thoughts, hyperarousal, depressed mood, a constricted affect, anxiety, suicidal ideation, auditory and visual hallucinations, possible delusions, concentration and memory impairment, hopelessness, anger, irritability, and social detachment.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Accordingly, the Board has concluded that referral of this matter for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran's only service-connected disability is PTSD.  Accordingly, the Board finds this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




Earlier Effective Dates for TDIU and DEA

      Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals of Veterans Claims held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

DEA benefits may be paid to dependents of a veteran who has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

	Analysis

First, the Board finds that under Rice, the Veteran's TDIU appeal is part and parcel of his appeal for an increased initial disability rating for PTSD, as the Veteran contends he has been unable to obtain or maintain substantially gainful employment since his December 2004 claim due to his service-connected PTSD.  See, e.g., June 2010 notice of disagreement; October 2005 Veteran statement.  

Next, the Board finds that, for the reasons discussed above, the totality of the evidence of record indicates the Veteran experienced total occupational impairment due to his service-connected PTSD since June 2004.  Therefore, the Board finds the grant of entitlement to a TDIU is effective December 8, 2004, the date of the Veteran's reopened claim of entitlement to service connection for PTSD, and per this decision, the new effective date of the grant of a 70 percent disability rating, as it was factually ascertainable that the Veteran was entitled to a TDIU due to his service-connected PTSD throughout the appeal period.

Finally, in the April 2010 rating decision, the RO granted entitlement to basic eligibility for DEA benefits effective as of December 11, 2006, the effective date of the grant of TDIU.  Because the Board has assigned the earlier effective date of December 8, 2004 for the grant of entitlement to a TDIU, and because the remaining conditions including character of discharge are met, an earlier effective date of December 8, 2004 applies to the Veteran's basic eligibility for DEA benefits as well.

Accordingly, given the totality of the evidence, the Board finds the criteria for an effective date of December 8, 2004, but no earlier, for entitlement to a TDIU and entitlement to basic eligibility for DEA have been met.


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, from December 8, 2004 to December 10, 2006 is granted.

Entitlement to an effective date of December 8, 2004 for the grant of entitlement to a TDIU is granted.

Entitlement to an effective date of December 8, 2004 for the grant of entitlement to basic eligibility for DEA is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


